Citation Nr: 1018683	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for kidney stones 
(bilateral nephrolithiasis).

2.  Entitlement to service connection for liver disorder.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from January 2001 to 
January 2005.

The claim for service connection for kidney stones comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  The claim for service connection for liver 
disorder comes before the Board on appeal from a March 2008 
rating decision by the RO in Manila, Republic of the 
Philippines.

In July 2009, the Veteran provided testimony at a Board 
personal hearing (Travel Board hearing) before the 
undersigned Acting Veterans Law Judge in Manila, Republic of 
the Philippines.  A transcript of the hearing is of record.

The issue of entitlement to service connection for lactose 
intolerance has been raised by the record (specifically in a 
claim received in November 2006), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as calculi of the 
kidney, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the VA Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with a veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the VA Secretary to make a decision on the claim.  38 
U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, an August 2005 VA treatment record (which is 
within a year of separation from service) mentions ureteral 
stone.  Thus, the one-year presumption of in-service 
occurrence for calculi of the kidney potentially applies.  A 
November 2006 treatment record from F.Y. Manalo Medical 
Foundation, Inc., shows that the Veteran was treated for 
bilateral nephrolithiasis.  With the presumption of in-
service incurrence and current diagnosis of kidney stones, a 
VA examination is necessary to determine the current 
disability and its relationship to the bilateral 
nephrolithiasis soon after service separation.  At this 
point, there is insufficient competent medical evidence on 
file to make a decision on the claim.  See McLendon at 83.

At the July 2009 Travel Board hearing, the Veteran asserted 
that his liver disorder may be associated with the kidney 
calcification.  A VA examination is necessary to determine 
whether any current liver disorder is related to service, 
including the potentially relevant question of whether any 
current liver disorder is related to the kidney disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of the Veteran's kidney stones and liver 
disorder.  The relevant documents in the 
claims file should be reviewed in 
conjunction with the examination, 
including the evidence of kidney disorder 
in August 2005 within one year of service 
separation in January 2005.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
relevant documents in the claims file and 
examining the Veteran, the examiner 
should offer the following opinions:

A)  Is at least as likely as not (a 50% 
or higher degree of probability) that the 
kidney stones are related to service or 
the calcification in service?

B)  Is at least as likely as not (a 50% 
or higher degree of probability) that the 
liver disorder is related to service or a 
kidney disorder, including to the kidney 
calcification in August 2005?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence.

2.  After completion of the above, the 
RO/AMC should then review the expanded 
record and readjudicate the issues on 
appeal.  The RO/AMC should issue an 
appropriate supplemental statement of the 
case, and give the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

